Citation Nr: 1137283	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-25 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bowel disorder.  

2.  Entitlement to a compensable initial rating for tinea pedis. 

3.  Entitlement to a higher initial rating in excess of 10 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for constipation, claimed as a bowel condition.  The decision also granted service connection for tinea pedis, with a noncompensable rating assigned, and service connection for bronchial asthma, with a 10 percent rating assigned, each effective March 22, 2005.

The Board remanded the claim in August 2010 for additional development.  



FINDINGS OF FACT

1.  A current chronic bowel disorder has not been demonstrated.  

2.  Tinea pedis is manifest by skin exudation, itching, and crusting of the feet that involves less than one percent of the total body and zero percent of exposed skin and requires only topical treatment. 

3.  Bronchial asthma results in pulmonary function testing (PFT) showing forced expiratory volume in one second (FEV-1) that is 87 percent of the predicted value or higher without the use of daily inhalation or oral bronchodilator therapy, inhalational anti-inflammatory medication, at least monthly visits to a physician for required care of exacerbations, intermittent or daily courses of systemic corticosteroids or immuno-suppressive medications, or more than one attack per week with episodes of respiratory failure.



CONCLUSIONS OF LAW

1.  A bowel disorder was not incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2011).

2.  The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.118, Diagnostic Codes 7806, 7813 (2011). 

3.  The criteria for an initial rating in excess of 10 percent for bronchial asthma have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.655, 4.96, 4.97, Diagnostic Code 6602 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal regarding tinea pedis and bronchial asthma, arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a letter issued in April 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a bowel disorder.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was asked to submit evidence in his possession in the April 2005 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Inasmuch as the claim is being denied, no effective date or rating is being set.  The delayed notice on these elements, therefore, does not deprive the veteran of a meaningful opportunity to participate in the adjudication of the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

The Veteran was provided a VA examination in May 2005 and March 2006 for evaluation of his claimed or service-connected disabilities.  In a November 2010 letter, he was notified that he was going to be scheduled for a third VA examination in accordance with the August 2010 Board remand.  In May 2011, VA received notice from the examining facility that the Veteran failed to report for the scheduled examination.  

When a claimant fails, without good cause, to report for scheduled examination in connection with an original claim, the claim will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655 (2010).  

The August 2010 Board remand and November 2010 letter informed the Veteran of the consequences for failing to appear for this examination.  The June 2011 supplemental statement of the case (SSOC) again notified the Veteran of the consequences for his failure to report to the examination without good cause.  He has not asserted any reason or good cause for his failure to appear. 

The Veteran is presumed to have been notified of the examination.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  He has not presented any argument or evidence to rebut that presumption.

VA has satisfied its obligation to assist the Veteran in scheduling a VA examination.  By regulation, VA has no further duty to assist him with this claim.  38 C.F.R. § 3.655.

In accordance with the Board's August 2010 remand instructions, the Veteran was scheduled for a VA examination to address each issue on appeal.  As noted above, he failed to report.  A SSOC was issued in June 2011.  Since the record reflects compliance with the August 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Bowel Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability; however, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran contends that he incurred a bowel disorder during active service.  

Service treatment records demonstrate that in April 2004 the Veteran was given a diagnosis of anal fissure with rectal bleeding and abdominal pain, which was treated with Colace.  No other treatment for bowel related issues, hemorrhoids, or constipation was noted during service and a bowel disorder was not diagnosed.  

In April 2005, just over one month following discharge, the Veteran denied any complaints of epigastric pain, abdominal pain, nausea, vomiting, constipation, diarrhea, or change in stool color during a VA medical center (VAMC) primary care visit.  He reported that he had few bowel movements and had been on stool softeners in the past.  His abdomen was noted to be soft and non-tender, with positive bowel sounds and no hernia.  

In May 2005 the Veteran received a VA examination where he reported constant, chronic constipation but no abdominal pain.  He reported that the disorder affected his body weight and that he had successfully undergone treatment, including pills, to correct it.  He was not receiving any treatment for the condition and did not suffer from any related functional impairment.  Examination of the abdomen revealed no tenderness.  He refused the rectal examination.  The examiner diagnosed constipation based on the Veteran's subjective reports and stated that there were no objective factors and no significant anemia or malnutrition.  

During a March 2006 VA examination, the Veteran reported for the first time a two year history of occasionally recurring hemorrhoids, which he treated with an unknown cream.  He did not report chronic constipation or any other bowel symptoms.  Physical examination revealed no tenderness in the abdomen.  He again declined the rectal examination and the examiner reported that the Veteran's reason was that he did not have any current symptoms.  The examiner stated that a bowel disorder could not be diagnosed as the Veteran declined the rectal examination and noted that there was not significant anemia or malnutrition.  

In its August 2010 remand, the Board stated that the Veteran may not have realized that the rectal examination was necessary to substantiate his claim and requested that he be offered a new examination.  As noted above, the Veteran failed to report to this examination.  It was necessary to determine if the Veteran has a current bowel disability and, if so, whether it is related to his military service.  

Analysis

As explained above, service connection requires that a current disability be demonstrated.  The Veteran has at times reported constipation and hemorrhoids.  While he is competent to report constipation and symptoms of hemorrhoids, hemorrhoids have not been shown on clinical evaluation since service.  There has also been no post-service clinical evidence of the anal fissure identified in service.  The Veteran has refused to undergo the examinations that could demonstrate current hemorrhoids or anal fissures, and while he is competent to report symptoms, it would require a medical examination to identify hemorrhoids or an anal fissure.  It must also be noted that the Veteran has not reported specific symptoms of the claimed hemorrhoids, and medical professionals have not been able to identify current hemorrhoids or other bowel disorder based on his reports.

Although the Veteran reported few bowel movements and a general history of using stool softeners in April 2005, he denied constipation.  The first time he reported constipation was during the May 2005 VA examination conducted in conjunction with the claim for benefits.  Less than a month after he denied constipation, he reported constant, chronic constipation.  The first time he reported hemorrhoids was in the March 2006 VA examination, despite the prior VA examination, which was conducted to determine the presence of a bowel-related disorder.  Moreover, while he reported a two year history of hemorrhoids, he stated that they recurred only occasionally and he did not have any current symptoms.  Assuming for the sake of argument that his reports could be sufficient to establish a current disability, they have been inconsistent, and thus, are not deemed credible.

In sum, the Veteran's reports of symptoms have been inconsistent and vague and are not supported by the evidence of record.  Therefore, the Board finds his reports regarding a current bowel disorder to not be credible.  The VA examination for which the Veteran failed to report was necessary and may have resulted in evidence to support the claim for service connection.  However, the claim must now be decided based on the evidence of record.  38 C.F.R. § 3.655.

At no time has a chronic bowel disorder been found since discharge from service.  Given the lack of medical evidence demonstrating a current disability and the absence of credible lay evidence of a current disability, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinea Pedis

Tinea pedis is currently rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis.  38 C.F.R. § 4.20 (2011).  Dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), other scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  As the Veteran's skin disability does not involve the head, face, or neck and he does not have scars, it is rated by analogy as dermatitis under Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  

A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the  past twelve-month period.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were  required during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The Veteran was first diagnosed as having tinea pedis in January 2001, during service.  At that time, he described a two-month history of a nickel-sized rash on his right foot.  The physician noted three rashes on the medial right foot ranging from quarter to nickel-sized lesions which were scabbed over.  He was prescribed a topical treatment.  Thereafter, treatment for the skin lesions demonstrated that the lesions were never larger than one-and-a-half inches in diameter and were on the right medial foot.  He was prescribed antibiotic and anti-fungal topical treatment.  

During the May 2005 VA examination, the Veteran reported constant skin exudation, itching, and crusting for the past four years.  The skin disease did not involve any areas that are exposed to the sun and caused no functional impairment or cause time lost from work.  Over the past twelve-month period, he had received topical medication for his symptoms.  

The examiner diagnosed tinea pedis located on the medial side of the left foot with induration of less than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, inflexibility, hyperpigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The skin lesions did not affect any exposed area and covered less than one percent of the whole body.  The examiner stated that the skin lesions were not associated with systemic disease and "did not manifest in connection with a nervous condition."  

During the March 2006 VA examination, the Veteran reported that the symptoms of exudation, itching, and crusting occurred intermittently, as often as twice monthly, with each occurrence lasting one week.  He reported 20 attacks during the past year and had received only topical medication during that time.  The skin disease did not involve any areas exposed to the sun and did not impact his ability to perform activities of daily living.  He reported foot swelling during flare-ups.  The examiner stated that there were neither signs of a skin disease present nor any scars.  

While the Veteran reported that his tinea pedis symptoms had worsened since the March 2006 VA examination, he has failed to report to a VA examination scheduled to assess the current severity of his disability and he has not reported specific symptoms that would provide a basis of a higher initial evaluation absent an examination.  

The evidence reflects that the Veteran's tinea pedis of the feet involves less than five percent of his entire body or exposed areas, with the recent evidence indicating involvement of less than one percent of his entire body and zero percent of exposed areas.  Furthermore, the Veteran has not received any systemic therapy such as corticosteroids or other immunosuppressive drugs, and he reported during the May 2005 and March 2006 VA examinations that he only used a topical ointment.  This evidence is consistent with a noncompensable disability rating.  Therefore, a compensable rating for tinea pedis is not warranted under Diagnostic Code 7806.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.118, Diagnostic Code 7806. 

Bronchial Asthma

The Veteran's service-connected bronchial asthma was rated at 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 30 percent rating is warranted for Pulmonary Function Test (PFT) results revealing a Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted, or; a ratio of FEV-1 to Forced Vital Capacity (FVC) of 56- to 70-percent predicted, or; daily inhalation or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating requires FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id. 

Service treatment records include one PFT where FEV-1 was 87 percent predicted or greater and results for FEV-1/FVC were not recorded.  The Veteran reported during service that he was prescribed an inhaler for use during physical training.  There was no evidence of daily treatment of any kind or the use of any medication other than an inhaler.    

During the May 2005 VA examination, the PFT revealed that FEV-1 was 93 percent of the predicted value and the examiner stated that the result for FEV-1/FVC was not applicable.  The examiner noted mild restriction and found that the PFT results were consistent with the clinical examination.  The Veteran reported use of an inhaler but the frequency was not noted.  There was no functional impairment or time lost from work due to his bronchial asthma.  

During the March 2006 VA examination, the Veteran reported shortness of breath, coughing, and wheezing and treatment with intermittent use of his bronchodilator.  He stated that he has asthmatic attacks only when running and needs to visit a physician to control the attacks as often as twice per year.  His function impairment consisted of needing to use his inhaler prior to running and he had been absent from work four times over the last year as a result of his asthma.    

The PFT revealed that FEV-1 was 93 percent of the predicted value and the examiner stated that the result for FEV-1/FVC was not applicable.  Although the FEV-1 and FVC were within normal limits, the ratio was reduced and the slow vital capacity was reduced.  The examiner concluded that there was minimal obstructive airways disease and found that the PFT results were consistent with the clinical examination.  

While the Veteran reported that his bronchial asthma had worsened since the March 2006 VA examination, he failed to report to a VA examination scheduled to assess the current severity of his disability.  There is no evidence of record showing that his disability meets or approximates the specific criteria for a higher initial rating.  

The record does not demonstrate FEV-1 or FEV-1/FVC of 56- to 70-percent predicted, daily inhalation or oral bronchodilator therapy, inhalational anti-inflammatory medication, at least monthly visits to a physician for required care of exacerbations, intermittent or daily courses of systemic corticosteroids or immuno-suppressive medications, or more than one attack per week with episodes of respiratory failure. 

As such, an initial rating in excess of 10 percent is not warranted for service-connected bronchial asthma and the claim is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602. 


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's tinea pedis manifested by symptoms such as itching and crusting of less than five percent of his whole body and zero percent of any exposed areas.  His bronchial asthma manifested by symptoms of mild restriction of breathing capacity and intermittent use of bronchodilator therapy.  These manifestations are contemplated in the rating criteria.  

The Veteran did contend in his notice of disagreement that the PFT results did not accurately portray his asthma disability.  He asserted that he could not engage in any strenuous activity or even moderate exercise.  The PFT results measure lung function; however, and would be expected to be consistent with the functional impairment resulting from lung disease.  Even assuming arguendo that the Veteran's impairment in function was somehow not captured by PFT testing, there is no evidence of marked interference with employment or frequent hospitalization.  

Similarly with regard to the tinea pedis the Veteran argues that this disability causes swelling of the feet, a symptom that is not explicitly listed in the rating criteria.  Again; however, there is no evidence of frequent hospitalization or marked interference with employment.  Thus, the second prong of the test for referral for extraschedular consideration is not met, and referral is not warranted.

Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

The Veteran has not reported that he is unemployed or that service-connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a bowel disorder is denied.  

An initial compensable rating for tinea pedis is denied.  

An initial rating in excess of 10 percent for bronchial asthma is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


